[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
The court having heard the arguments of the parties on May 21, 2001 hereby grants the Application for Order to Proceed with Arbitration (#101), and denies the defendant's Motion to Stay, dated November 13, 2000.
The court makes no findings on the merits of any factual issues regarding the dispute between the parties. The court's findings, to date, are limited to the memorandum of decision regarding the defendant's motion to dismiss, which was denied on April 25, 2001, and the above orders entered on this date.
THE COURT
by ARNOLD, J.